Citation Nr: 1403518	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  05-03 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the New Orleans, Louisiana Department of Veterans' Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2007. A transcript of this proceeding has been associated with the claims file. 

This case was previously remanded by the Board in August 2007, July 2009, and May 2010.  

The Board denied the instant claim in a January 2012 decision.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  An August 2013 decision vacated the Board's January 2012 decision and remanded the matter to the Board for further adjudication.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the additional delay, further action is needed prior to adjudication of the claim.  

The Veteran was last afforded a VA examination in July 2010.  The VA examiner noted that the Veteran had a history of sinusitis but that there was no diagnosis made by x-ray.  However, as CAVC noted in its August 2013 Order and Motion, the Veteran was diagnosed with sinusitis by computed tomography (CT) scans in 2003, after the Veteran filed his claim for disability compensation in November 2002.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that a January 2002 radiology report contains an impression of right maxillary sinusitis.  A January 2003 CT scan found mild chronic left maxillary sinusitis.  Additionally, a March 2003 CT scan found chronic sinusitis on the right.  

As such, the July 2010 VA examiner's conclusion that there was no x-ray evidence of sinusitis was based on an inaccurate factual history.  The Board thus finds that an addendum opinion is necessary in order for the July 2010 VA examiner to address the Veteran's previous diagnoses of sinusitis and to determine whether these diagnoses change the overall opinion of the examiner.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file, including this remand, to the July 2010 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an addendum opinion.  

The examiner should specifically address the January 2002 radiology report impression of right maxillary sinusitis, the January 2003 CT scan which found mild chronic left maxillary sinusitis, and the March 2003 CT scan which found chronic sinusitis on the right.  

The examiner should also discuss whether the above diagnoses of sinusitis change his overall opinion regarding whether the Veteran currently has sinusitis and whether sinusitis is related to the Veteran's active military service.  

If any of the above cannot be addressed without having the Veteran undergo another examination, then the Veteran should be scheduled for another examination.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

2. After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


